UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7668


VERDRE TYRONE TURNER,

                  Plaintiff - Appellant,

             v.

ALLMON, Sargent, individual and official capacity; KIRKLAND,
Nurse, individual and official capacity; UPSHAW, Nurse,
individual   and   official   capacity;   ANDERSON,   Nurse,
individual and official capacity,

                  Defendants – Appellees.



Appeal from the United States District Court for the Eastern
District   of   Virginia,  at   Alexandria.   Liam  O’Grady,
District Judge. (1:08-cv-00484-LO-TRJ)


Submitted:    January 30, 2009               Decided:   February 13, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Verdre Tyrone Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Verdre     Tyrone      Turner       appeals     the    district        court’s

orders denying relief without prejudice on his 42 U.S.C. § 1983

(2000)   complaint.        We    have    reviewed      the    record      and   find   no

reversible error.        Accordingly, we affirm for the reasons stated

by   the      district          court.           Turner          v.    Allmon,         No.

1:08-cv-00484-LO-TRJ (E.D. Va. July 7, 2008; filed Aug. 4, 2008

& entered Aug. 6, 2008).            We deny Turner’s motions to appoint

counsel,   for    oral    argument,      and     for   a     polygraph     test.       We

dispense   with     oral    argument       because         the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           2